COX, Judge
(concurring):
Since I did not participate in the first decision of this Court [United States v. Suzuki, 14 M.J. 491 (C.M.A.1983) ], I do not know what was meant by the term “meaningful relief.” Id. at 493. In fact, I strongly doubt if this Court should involve itself in any case where full clemency has been afforded appellant.* However, since Chief Judge Everett participated in the first decision, I defer to his view of the case and concur.

 It is noted that this is a guilty-plea case where the accused was sentenced to 4 years’ confinement at hard labor; a fine of $5,000.00; reduction to E-l; and a dishonorable discharge. The convening authority reduced the sentence to 13 months’ confinement at hard labor; a fine of $5,000.00; reduction to E-l; and a dishonorable discharge. The Court of Military Review further reduced the sentence to 11 months and 20 days of confinement at hard labor; forfeiture of $250.00 per month for 12 months; reduction to E-l; and a bad-conduct discharge. According to my calculations, he has received credit for all of the time required by the military judge, plus his dishonorable discharge was reduced to a bad-conduct discharge. I consider that very meaningful relief. The accused then went to Lowry Air Force Base where he was rehabilitated and his bad-conduct discharge was remitted. Thereafter, he reenlisted and has successfully completed that enlistment.